Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 13, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting the V-grooves with the lid thereon being configured to rotatably hold the coating removed portions about the center axis, as such limitation in which the V-grooves being configured to rotatably hold the coating removed portions about the center axis with the lid thereon is not disclosed in the specification, thus making the scope of the claims indefinite. Noting that the lid is disposed after alignment and fixing/rotation alignment of the optical fibers in the v-grooves and thus such limitation makes the scope of the claim vague/indefinite.  
Claims 20 and 22 are indefinite for respectively reciting the component further comprising: a front surface extending along the first direction and a third direction perpendicular to the first direction and the second direction; and wherein the optical-fiber holding component has a front surface extending along the first direction and a third direction perpendicular to the the holding part contacts with the front surface, as such limitations are not disclosed in the specification, and further claim 22 states that the optical-fiber holding component has a front surface and the holding part contacts with the front surface, as though the front surface being a separate entity to be contacted to the fiber holder component, thus making the scope of the claim indefinite. 
Claims 2-4, 6, 13, 20 and 22 are rejected because of dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “de Jong” et al., US 20160202430 A1, and further in view of “Ohtsuka” et al., US 6095695 A.   
Regarding claims 1, de Jong teaches an optical-fiber holding component (see at least fig. 2 and pa. 0051) configured to be disposed in a ferrule (see at east fig. 1, pa. 0053, at least item 17, ferrule, holding the optical fiber holder 16) and to hold a plurality of optical fibers (see figs. 1-13) , each of the optical fibers having a center axis and including at least one core in a region shifted from a region on the center axis (clearly shown in at least fig. 5, item bear optical fiber 20A with its core at the middle is shifted from the recessed portion where the optical fiber with its coating is held)  and the optical fibers being arranged in a first direction intersecting with the center axis (shown in at least fig. 6), the optical-fiber holding component comprising: 
a holding part including a plurality of V-grooves configured to accept coating removed portions of the plurality of optical fibers respectively (clearly shown in at least fig. 6A, see also pa. 0077)

    PNG
    media_image1.png
    418
    423
    media_image1.png
    Greyscale

            A portion of the Fig. 6A, showing the V-grooves accepting coating-removed portions of the optical fibers
  
 and a lid disposed on the plurality of V-grooves to cover the plurality of V-grooves (shown in at least fig. 6A-B, lid 106), 
the V-grooves with the lid thereon being configured to define a position of each of coating removed portions 20A in a plane perpendicular to the center axis and to hold the coating removed portions about the center axis (clearly shown in at least fig. 6B), each of the coating removed portions 20A being obtained by removing a coating by a predetermined length from a tip end of each of the optical fibers (at least fig. 5/6 and pa. 0064, 0077); and a fixing part arranged side by side with the holding part in a second direction along the center axis and configured to be fixed to coated portions of the optical fibers (see at least figs. 5-6, fixing portion where the optical fiber coating being fixed to the grooves and epoxy/adhesive applied around the optical fibers, see pa. 0078, and including the cover fixes the fibers to the holding base).  
 However, de-Jung does not explicitly teach that A) the above lid that covers the plurality of the v-grooves holding the coating removed portions of the optical fibers is disposed only on the plurality of the v-grooves, B) the V-grooves with the lid thereon rotatably hold the coating removed portions about the center axis, and C) the above coting is a resin coting.  With regard to limitation A as the lid to cover only the removed portions of the optical fibers in the groove, the lid of de-jong is arguably superior as it covers and protect also the uncoated portions of the optical fiber but it also obvious matter of an ordinary artisan skilled in the art in designing the fiber assembly to make it modify it to be smaller such as to save material cost or crate spaces for other assembly components. Additionally, for example it is also taught by Ohtsuka (see fig. 19-20, item lid/cover 205). With regard to limitation B, per specification of the applicant in numerous portions of the specification, the optical fibers are rotationally aligned in the v-grooves (see publication, parag. 0022, 0023, 0028 and 0035) and thus it defines mere method or process of aligning optical fibers in the v-grooves, while de-jung also align the optical fibers in the v-grooves but is silent of the optically rotating the optical fiber(s) in the groove, while arguably being inherent or obvious to person of ordinary skill in the art to dispose the optical fiber in any rotatably in the v-grove as the fiber is cylindrical/round and can be freely rotated in the v-grrove ebefore fixing it by epoxy to the v-grooves. As for limitation C, such limitation is taught by Ohtsuka who teaches an optical fiber holder holding optical fibers with resin coating (see at least fig. 21, and col. 2, lines 24-43 and 53-60).  Thus, it Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the material composition of de-Jung fiber coating with the conventional resin coating taught by Ohtsuka to provide an optical fiber holder body that their Young’s modules is equal or smaller than the optical fiber (see col. 31, lines 31-46). 
    
 (see col. 31, lines 31-46); wherein the holding part is formed of resin (see col. 31, lines 31-46). 
Claim 6 (Original): The optical-fiber holding component according to claim 5, wherein each of the plurality of V-grooves extends along the second direction, and the plurality of V-ACTIVE.124751131.01ATTORNEY DOCKET NO.: 202262-0205-00-US-591287Application No.: 16/509,838 Page 3grooves are sequentially provided in the first direction such that respective extending directions thereof are parallel to each other (see at least figs. 2-4).    
Claim 13 (Original): The optical-fiber holding component according to claim 1, wherein the fixing part has a fixing surface provided at a position lower than a height of the holding part (see at least figs. 2-3 and 5).      
Claim 20.  An optical-fiber holding component according to claim 1, the component further comprising: a front surface extending along the first direction and a third direction perpendicular to the first direction and the second direction; a bottom surface extending along the first direction and the second direction, wherein the holding part has a plurality of holding surfaces arranged in the first direction, each of the plurality of holding surfaces extending along the second direction; and the fixing part includes a fixing surface or a plurality of fixing surfaces, wherein the fixing surface or the plurality of fixing surfaces is continuously connected with the plurality of holding surfaces, and the fixing surface or the plurality of fixing surfaces is located closer to the bottom surface than a closest point of the plurality of holding surfaces to the bottom surface (shown in at least figs. 2-5).   
.   
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “de Jong” et al., and further in view of “Ohtsuka” et al., US 6095695 A, and further in view of “Wong” et al., US 9138166 B2.   
		With regard to claim 2, however, de-Jung does not teach that, wherein the holding part is formed of quartz glass.  Wong teaches a fiber holder (se fig. 15, item glass, quartz block 189 holding/anchoring the optical fiber 182, see col. 17, 1st parag.).  Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the material composition of de-Jung fiber holder using a strong transparent material taught by Wong, but the material to be of quartz glass which conventional material used in making transparent optical fiber or lens material, since such material would provide strong/sturdy see-through optical fibers support to view possible defects, secondly, the material of the fiber holder is not germane to the invention and that it can be other materials as specified in the specification/claimed such as metallic for example, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  
Response to Argument
	

Applicant asserts that the ‘holder 16 of de Jong does not appear to rotatably hold the bare optical fiber portion 20A of the optical fiber 20’ In addition, de Jong appears to show that a portion of the recessed floor 68 that supports the bare optical fiber portion 20A is connected to the groove alignment feature 32, but does not contact the mating surface 24. See id. at para. [0066] and Fig. 3.’.  Thus, it cannot be said that de Jong discloses or suggests at least "a holding part including a plurality of V-grooves configured to accept coating removed portions of the plurality of optical fibers respectively, and a lid disposed only on the plurality of V-grooves to cover the plurality of V-grooves’.  Thus, it cannot be said that de Jong discloses or suggests at least "a holding part including a plurality of V-grooves configured to accept coating removed portions of the plurality of optical fibers respectively, and a lid disposed only on the plurality of V-grooves to cover the plurality of V-grooves, the V-grooves with the lid thereon being configured to define a position E.125447851.01 Application No. 16/509,838Docket No.: 202262-0205-00-US-591287Amendment dated: December 4, 2020Page 9Reply to Office Action of September 29, 2020of each of the coating removed portions in a plane perpendicular to the center axis and to rotatably hold the coating removed portions about the center axis, each of the coating removed portions being obtained by removing a resin coating by a predetermined length from a tip end of each of the optical fibers" and "a fixing part arranged side by side with the holding part in a second direction along the center axis and configured to be fixed to resin coated portions of the optical fibers," as recited in claim 1.  The remaining applied references fail to remedy the deficiencies of de Jong discussed above with respect to claim 1. Ohtsuka is merely cited by the Office Action as describing optical fiber with a resin coating. See Office Action, p. 4. Wong is merely cited by the Office Action as describing a quartz block holding an optical fiber. See id. at 6.’
The examiner responds that as stated as explained in detail above, de Jong teaches include a holding part including a plurality of V-grooves configured to accept coating removed portions of the plurality of optical fibers respectively (clearly shown in at least fig. 6A, see also pa. 0077), and a lid disposed on the plurality of V-grooves to cover the plurality of V-grooves (shown in at least fig. 6A-B, lid 106), 



    PNG
    media_image1.png
    418
    423
    media_image1.png
    Greyscale

            A portion of the Fig. 6A, showing the V-grooves accepting coating-removed portions of the optical fibers
the V-grooves with the lid thereon being configured to define a position of each of coating removed portions 20A in a plane perpendicular to the center axis and to hold the coating removed portions about the center axis (clearly shown in at least fig. 6B),
Though de-Jung does not explicitly teach that the above lid that covers the plurality of the v-grooves holding the coating removed portions of the optical fibers is disposed only on the plurality of the v-grooves, the lid of de-jong is arguably superior as it covers and protect also the uncoated portions of the optical fiber but it also obvious matter of an ordinary artisan skilled in the art in designing the fiber assembly to make it modify it to be smaller such as to save material cost or crate spaces for other assembly components. Additionally, for example it is also taught by Ohtsuka (see fig. 19-20, item lid/cover 205). 
With regard to the V-grooves with the lid thereon being configured to rotatably hold the coating removed portions about the center axis, per specification of the applicant in numerous portions of the specification, the optical fibers are rotationally aligned in the v-grooves (see publication, parag. 0022, 0023, 0028 and 0035) and thus it defines mere method or process of aligning optical fibers in the v-grooves, while de-
With regard to the coting to be resin such limitation is taught by Ohtsuka who teaches an optical fiber holder holding optical fibers with resin coating (see at least fig. 21, and col. 2, lines 24-43 and 53-60). 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883